AFFIRMED; Opinion August 6, 2013.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00845-CR

                       JONATHAN ANTHONY EDWARDS, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F10-73371-J

                             MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Evans
                                    Opinion by Justice Evans
       Jonathan Anthony Edwards appeals from the trial court’s order denying his motion to

dismiss the indictment. In his sole point of error, appellant contends that the trial court should

have granted his motion because the seventeen-month delay between the date of the alleged

offense and his arrest and indictment violated his Sixth Amendment right to a speedy trial under

the United States Constitution. Because the Speedy Trial Clause provides no protection against

this type of delay, we affirm. We issue this memorandum opinion as all dispositive issues are

clearly settled in law. See TEX. R. APP. P. 47.4.

       On April 16, 2012, after a traffic stop, appellant was arrested for aggravated assault

arising out of an incident that allegedly occurred on November 26, 2010. Three weeks after the

April 16 arrest, on May 8, 2012, appellant was indicted for the alleged November 26 aggravated
assault. Appellant filed a motion to dismiss the indictment on May 16, 2012 asserting the

seventeen-month delay violated his Sixth Amendment right to a speedy trial. After a hearing, the

trial court denied the motion. Pursuant to a negotiated plea, appellant then pleaded guilty to the

charged offense and true to the enhancement paragraph. This appeal, filed with the permission

of the trial court, followed.

        In his sole point of error, appellant argues that he was denied his right to a speedy trial

due to the delay between the alleged offense and his arrest/indictment. The Speedy Trial Clause

protects criminal defendants from delays occurring between arrest and indictment and between

indictment and trial. See Brown v. State, 163 S.W.3d 818, 822 (Tex. App.—Dallas 2005, pet.

ref’d) (citing United States v. MacDonald, 456 U.S. 1, 7 (1982)). The protection is normally

considered to attach as soon as a defendant is arrested or charged. Cantu v. State, 253 S.W.3d
273, 280 (Tex. Crim. App. 2008).         It is the Due Process Clause, however, that provides

protection against any delay between the alleged offense and arrest or indictment. See Brown,
163 S.W.3d at 822. Dismissal of an indictment under the Due Process Clause is appropriate if it

is shown that that pre-indictment delay was an intentional delay that was designed to give the

State a tactical advantage over the defendant. See Spence v. State, 795 S.W.2d 743, 749–50

(Tex. Crim. App. 1990).

        As he did in the trial court, appellant complains on appeal only of the seventeen–month

delay between the commission of the offense and appellant’s arrest and indictment. Because

appellant’s complaint is not subject to the protections of the Speedy Trial Clause, the trial court

did not err in denying appellant’s motion to dismiss. Neither in the trial court nor in his appellate

briefing does appellant assert the seventeen-month delay violated the Due Process Clause.

Accordingly, the question of whether appellant’s due process rights were violated by the pre-

indictment delay is not before us. See id. at 823.

                                                –2–
       We overrule appellant’s sole point of error and affirm the trial court’s judgment.




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47




120845F.U05




                                               –3–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JONATHAN ANTHONY EDWARDS,                          On Appeal from the Criminal District Court
Appellant                                          No. 3, Dallas County, Texas
                                                   Trial Court Cause No. F10-73371-J.
No. 05-12-00845-CR        V.                       Opinion delivered by Justice Evans,
                                                   Justices Lang and Myers participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 6th day of August, 2013.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –4–